Citation Nr: 1501561	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970 and from June 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2013, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.  At that time, the Board held the record open for 60 days. Within this 60-day period, the Veteran submitted additional evidence without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  As discussed below, the Board is remanding both claims for additional development.  Upon remand, the AOJ will consider this evidence for the merits decision.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).

The issues of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a September 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left ankle disability; the Veteran was notified of this decision later that month and of his right to appeal it, but he did not appeal it.
 
2. The evidence submitted since the September 2001 rating decision is neither cumulative nor redundant of the evidence in the record at the time of the prior final denial; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim for service connection for a left ankle disability.


CONCLUSION OF LAW

New and material evidence has been submitted since the September 2001 rating decision, and the Veteran's claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record shows that a claim of service connection for a left ankle disability was originally denied in September 2001, due to the lack of evidence showing that the claimed disability was incurred in or aggravated by service.  The Veteran did not file a notice of disagreement regarding the September 2001 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  The Veteran also did not submit any information or evidence within one year of the September 2001 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. 
§ 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for a left ankle disability in September 2001, as the evidence failed to show that a left ankle disability was related to his military service.  Since then, the evidence submitted by the Veteran includes June 2012 and June 2013 private medical treatment records from D. V., M.D. who provided a diagnosis of degenerative joint disease (DJD) of both ankles and opined that the "probable cause of his current DJD of the ankles is due to the old and repetitive ankle sprains caused by playing basketball for the army."  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses the bases of the prior final denial of the Veteran's claim and raises the reasonable possibility of substantiating such.  On that basis, the claim for service connection for a left ankle disability is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left ankle disability is reopened.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's reopened claim of entitlement to service connection for a left ankle disability as well the claim of entitlement to service connection for a right ankle disability.  

The Board will address the left and right ankle disabilities together as they share a similar factual background and current diagnoses.

The Veteran reports incurring bilateral twisting injury of the ankles in 1970 and in 1975 while playing basketball during service.  The service treatment records show that in November 1970, the Veteran reported twisting his right ankle three weeks prior and twisting his left ankle one week prior with pain in both ankles.  The impression was sprain.   An April 1975 radiology report of the right ankle documents the Veteran's history of a sustained inversion twisting injury to the right ankle.  X-rays of the right ankle revealed a soft tissue swelling over the lateral malleolus.  No bony abnormalities were identified.  There was no evidence of fracture or dislocation.  In a May 1975 report of medical history completed prior to service discharge, the Veteran reported having a weak right ankle.  An ankle disability was not diagnosed on discharge examination conducted in May 1975.

The Veteran contends that he has had continuous problem with his ankles since military service.  Current private treatment reports show diagnoses of DJD of both ankles.  As there is evidence of arthritis (degenerative joint disease), service connection on the theory of continuity of symptomatology is for consideration.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a May 2012 Disability Benefits Questionnaire (DBQ), the examiner determined that the Veteran had normal bilateral ankles but conversely found the "current bilateral ankle is not caused by or a result of active duty complaints."  As a rationale, the examiner noted that "there is no evidence to support a continued problem.  Moreover, the examination report does not address the Veteran's complaints of continued ankle symptomatology since service.  On the other hand, the Veteran's private physician, Dr. V. has provided a statement that based on an evaluation of records, history, physical exam, and radiological findings that it is "more probable that not that degenerative changes were directly caused by the multiple sprains."  However, Dr. V. does not provide any further rationale for his statement.  For these reasons, the Board finds both the VA and private physician's opinions to be inadequate and that further VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new VA medical examination for the purposes of determining the nature and etiology of his current left and right ankle disabilities.  
The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, including the service treatment records, the examiner should provide an opinion as to whether a left and/or right ankle disability is at least as likely the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.  

In rendering the medical opinions, the examiner is asked to comment on the Veteran's contention of chronic bilateral ankle pain over the years, findings made by the VA examiner in the May 2012 DBQ, and the June 2012 and June 2013 medical treatment records from Dr. V.  All examination findings, along with the complete rationale for the conclusions reached, should be provided. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


